Citation Nr: 1330108	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  07-27 569	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation for the Veteran's posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The Veteran had active service from July 1966 to April 1974.  He served in the Republic of Vietnam.  The Veteran was awarded the Combat Action Ribbon and the Purple Heart with two oak leaf clusters. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Waco, Texas, Regional Office (RO) which determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a kidney disorder to include kidney stones; denied the claim on the merits; denied service connection for tinea pedis and onychomycosis; and denied increased evaluations for the Veteran's PTSD and Type II diabetes mellitus.  In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In July 2010, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a kidney disorder to include kidney stones.  

In June 2011, the Appeals Management Center (AMC), in pertinent part, increased the evaluation for the Veteran's PTSD from 30 to 70 percent; granted service connection for peripheral neuropathy of right lower extremity and the left lower extremity; assigned 10 percent evaluations for those disabilities; increased the evaluation for the Veteran's Type II diabetes mellitus from 10 to 20 percent; and effectuated the awards as of January 13, 2006.  In November 2011, the AMC granted a total rating for compensation purposes based on individual unemployability (TDIU) and effectuated the award as of January 13, 2006.  In April 2012, the AMC granted service connection for nephrolithiasis; assigned a 30 percent evaluation for that disability; and effectuated the award as of January 13, 2006.  In March 2013, the Board granted service connection for tinea pedis and onychomycosis; denied an evaluation in excess of 20 percent for the Veteran's Type II diabetes mellitus; and remanded the issue of an increased evaluation for his PTSD to the RO for additional action.  

The Board has reviewed both the physical claims files and the "Virtual VA" file so as to insure a total review of the evidence.  


FINDING OF FACT

An August 20, 2013 written statement received prior to the promulgation of a decision in the instant appeal conveys that the Veteran wished to withdraw his substantive appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal from the evaluation of his PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In an August 20, 2013 written statement, the accredited representative expressly withdrew the Veteran's appeal from the evaluation assigned for his PTSD.  The accredited representative stated that "the Veteran stated his desire to withdraw his claim for an increased rating for PTSD."  The Board finds that no allegation of error of fact or law for appellate consideration remains as to the issue of the evaluation of the Veteran's PTSD.  Therefore, it is dismissed.  



ORDER

The appeal is dismissed.




		
J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


